Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10503 Name of Fund: BlackRock New York Municipal 2018 Term Trust (BLH) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock New York Municipal 2018 Term Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 01/01/2008  06/30/2008 Item 1  Report to Stockholders EQUITIES FIXED INCOME REAL ESTATE LIQUIDITY ALTERNATIVES BLACKROCK SOLUTIONS Semi-Annual Report JUNE 30, 2008 | (UNAUDITED) BlackRock Insured Municipal 2008 Term Trust (BRM) BlackRock Insured Municipal Term Trust (BMT) BlackRock Municipal 2018 Term Trust (BPK) BlackRock Municipal 2020 Term Trust (BKK) BlackRock Strategic Municipal Trust (BSD) BlackRock California Insured Municipal 2008 Term Trust (BFC) BlackRock California Municipal 2018 Term Trust (BJZ) BlackRock Florida Insured Municipal 2008 Term Trust (BRF) BlackRock Florida Municipal 2020 Term Trust (BFO) BlackRock New York Insured Municipal 2008 Term Trust (BLN) BlackRock New York Municipal 2018 Term Trust (BLH) BlackRock Pennsylvania Strategic Municipal Trust (BPS) NOT FDIC INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page A Letter to Shareholders 3 Semi-Annual Report: Trust Summaries 4 The Benefits and Risks of Leveraging 16 Swap Agreements 16 Financial Statements: Schedules of Investments 17 Statements of Assets and Liabilities 44 Statements of Operations 46 Statements of Changes in Net Assets 48 Financial Highlights 50 Notes to Financial Statements 62 Important Tax Information 67 Disclosure of Investment Advisory Agreement and Subadvisory Agreement 68 Officers and Trustees 71 Additional Information 72 2 SEMI-ANNUAL REPORT JUNE 30, 2008 A Letter to Shareholders THIS PAGE NOT PART OF YOUR FUND REPORT Dear Shareholder Throughout the past year, investors were overwhelmed by lingering credit and financial market troubles, surging oil prices and more recently, renewed inflation concerns. Healthy nonfinancial corporate profits and robust exporting activity remained among the few bright spots, helping the economy to grow at a modest, but still positive, pace. The Federal Reserve Board (the Fed) has been aggressive in its attempts to stoke economic growth and ease financial market instability. In addition to slashing the target federal funds rate 325 basis points (3.25%) between September 2007 and April 2008, the central bank introduced the new Term Securities Lending Facility, granted broker-dealers access to the discount window and used its own balance sheet to help negotiate the sale of Bear Stearns. As widely anticipated, the end of the period saw a pause in Fed action, as the central bank held the target rate steady at 2.0% amid rising inflationary pressures. As the Feds bold response to the financial crisis helped ease credit turmoil and investor anxiety, U.S. equity markets sank sharply over the last six months, notwithstanding a brief rally in the spring. International markets were not immune to the tumult, with most regions also registering declines. Treasury securities also traded in a volatile fashion, but generally rallied (yields fell as prices correspondingly rose), with investors continuing to seek safety as part of a broader flight to quality. The yield on 10-year Treasury issues, which fell to 3.34% in March 2008, climbed up to the 4.20% range in mid-June as investors temporarily shifted out of Treasury issues in favor of riskier assets (such as stocks and other high-quality fixed income sectors), then reversed course and declined to 3.99% by period-end when credit fears re-emerged. Tax-exempt issues eked out gains for the reporting period, but underperformed their taxable counterparts, as the group continued to be pressured by problems among municipal bond insurers and the breakdown in the market for auction rate securities. The major benchmark indexes generated results that largely reflected heightened investor risk aversion: Total Returns as of June 30, 2008 6-month 12-month U.S. equities (S&P 500 Index) (11.91 )% (13.12 )% Small cap U.S. equities (Russell 2000 Index) (9.37 )% (16.19 )% International equities (MSCI Europe, Australasia, Far East Index) (10.96 )% (10.61 )% Fixed income (Lehman Brothers U.S. Aggregate Index) 1.13 % 7.12 % Tax-exempt fixed income (Lehman Brothers Municipal Bond Index) 0.02 % 3.23 % High yield bonds (Lehman Brothers U.S. Corporate High Yield 2% Issuer CappedIndex) (1.08 )% (1.74 )% Past performance is no guarantee of future results. Index performance shown for illustrative purposes only. You cannot invest directly in an index. As you navigate todays volatile markets, we encourage you to review your investment goals with your financial professional and to make portfolio changes, as needed. For more up-to-date commentary on the economy and financial markets, we invite you to visit www.blackrock.com/funds. As always, we thank you for entrusting BlackRock with your investment assets, and we look forward to continuing to serve you in the months and years ahead. Sincerely, Rob Kapito President, BlackRock Advisors, LLC 3 Trust Summary as of June 30, 2008 BlackRock Insured Municipal 2008 Term Trust Investment Objective BlackRock Insured Municipal 2008 Term Trust (BRM) (the Trust) seeks to provide monthly income that is exempt from regular federal income tax and to return $15 per share (the initial offering price per share) to investors on or about December 31, 2008. Performance For the six months ended June 30, 2008, the Trust returned 1.49% based on market price and 1.49% based on net asset value (NAV). For the same period, the closed-end Lipper Insured Municipal Debt Funds (Leveraged) category posted an average return of (3.26)% on a NAV basis. All returns reflect reinvestment of dividends. The portfolio is being managed to achieve the goal of returning $15 per share on 12/31/2008, and is invested with a short duration. This, combined with high credit quality, was the primary driver of the Trusts outperformance during a period of rising long-term rates. Low reinvestment rates for maturing principal detracted from performance.
